Exhibit 10.4
1st Amendment to the
Amended and Restated Power Purchase Agreement
Between
Consumers Energy Company
And
Midland Cogeneration Venture Limited Partnership
     THIS AMENDMENT NO. 1 to Amended and Restated Power Purchase Agreement
herein termed “Amendment No. 1,” dated as of March 1, 2010, between Consumers
Energy Company, a Michigan corporation, herein called “Consumers,” and Midland
Cogeneration Venture Limited Partnership, herein called “Seller.” Consumers and
Seller are hereinafter sometimes referred to individually as “Party” and
collectively as “Parties” where appropriate.
WITNESSETH:
WHEREAS, Consumers and Seller have entered into an Amended and Restated Power
Purchase Agreement dated June 9, 2008, (the “Agreement”) and
WHEREAS, Consumers currently schedules its purchases of Commercial Energy from
the MC-Facility, and
WHEREAS, Seller has a right to assume the scheduling obligations of deliveries
of electric energy from the MC-Facility per Subsection 7(b) of the Agreement,
and
WHEREAS, Subject to MPSC approval, Seller desires to exercise that right.
NOW, THERFORE, in consideration of the mutual covenants and agreements herein
set forth, the Parties hereto agree as follows:

  1.   Subsection 1(c), definition of Commercial Energy, delete the second
sentence.     2.   Subsection 1(v), definition of Point of Delivery, shall, upon
the effective date of Seller’s exercise of its right to schedule pursuant to
Subsection 7(b), be deleted in it’s entirety and replaced with the following:

     “The billing meters used for financial settlement with MISO. The Point of
Delivery for purposes of the FBT shall be the CONS.MCV.MCV Commercial Pricing
Node or the successor thereof as defined by MISO.”

  3.   Section 5 shall be deleted in its entirety and replaced with the
following, “5. [THIS SECTION NOT USED].”.

 



--------------------------------------------------------------------------------



 



  4.   Subsection 7(b) of the Agreement shall be deleted in its entirety and
replaced with the following:         “7(b) Sellers Right to Schedule        
Seller shall have the right pursuant to this subparagraph to assume the
scheduling obligations, consistent with the safe and prudent operation of the
MC-Facility, of deliveries of electric energy from Consumers, upon prior written
notice to Consumers. Upon the effective date of Seller’s exercise of the
foregoing right, Subsection 7(a) shall not apply (except that the Parties shall
continue to cooperate to maintain Designated Network Resource status of the
MC-Facility for Consumers) and Seller shall be responsible for the charges
assessed and payments made by MISO with respect to the asset owner of the
Commercial Pricing Node associated with electric energy deliveries under this
Agreement. The effective date of Seller’s exercise of the foregoing right shall
be the fifth business day after the effective date of the 1st Amendment to this
Agreement.         The following provisions shall be effective upon the
effective date of Seller’s exercise of its right pursuant to this Subsection
7(b):

  (i)   Seller’s obligation to schedule electric energy deliveries to Consumers
shall use the same scheduling parameters with respect to offers into the MISO
Day-Ahead Energy Markel (as such term is defined by MISO) that are in effect as
of the date immediately preceding Seller’s notice exercising the above right.
Seller may adjust these parameters based on improvements in the MISO Market or
at the MC-Facility. Seller will notify Consumers of proposed changes in advance.
    (ii)   Seller’s delivery of Commercial Energy under the Agreement shall be
measured and effectuated by Financial Bilateral Transactions (as such term is
defined by MISO, “FBT”), settled in either the Day-Ahead or Real-Time Energy
Market in accordance with Operating Practice 2, between the Parties. Development
of the FBT shall be based on MISO’s published Day-Ahead Energy Market or
Real-Time Energy Market results as modified to reflect the MC-Facility operating
constraints identified in Operating Practice 4.”

  5.   Subsection 9(b), paragraph 3, shall be deleted in its entirety and
replaced with the following:         “For the energy payment associated with
variable expenses, Consumers shall pay Seller the sum of the hourly products of
the

 



--------------------------------------------------------------------------------



 



      Commercial Energy quantity contained in the FBT Schedules and the Cost of
Production determined in accordance with Exhibit B.”     6.   This Amendment
shall only be effective upon the satisfactory completion of both of the
following conditions;

  a.   The Parties shall have obtained approval of this Amendment to the
Agreement from the MPSC.     b.   MISO has received and acknowledged the
Parties’ percentage change of the MC-Facility such that MISO has confirmed the
Parties’ ownership of the MC-Facility reflects Seller’s sole ownership in the
MISO Commercial Market.

  7.   Except as expressly amended by this Amendment No. I, all terms,
conditions, representations, and covenants of the Agreement shall remain in full
force and effect.

      IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 1
to the Agreement effective as of the date above.

          CONSUMERS ENERGY COMPANY    
 
       
By:
  /s/ W.E. Garrity
 
   
Name:
  W.E. Garrity    
Title:
  Senior Vice President    
 
        MIDLAND COGENERATION VENTURE
LIMITED PARTNERSHIP    
 
       
By:
  /s/ Gary B. Pasek
 
   
Name:
  Gary B. Pasek    
Title:
  V.P., General Counsel and Secretary    

 